Citation Nr: 1647825	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  06-28 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a left elbow disability. 

2. Entitlement to an increased disability rating for lumbar strain, rated as 10 percent disabling from October 11, 2003; 40 percent disabling from July 22, 2010; and 20 percent disabling from March 28, 2012. 

3. Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder (MDD). 

4. Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John P. Dorrity, agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1968, February 2003 to October 2003, and during unspecified periods of active duty for training. 

These matters come before the Board of Veterans' Appeals (Board) from several rating decisions by multiple Department of Veterans Affairs (VA) Regional Offices (RO). Specifically, an October 2004 rating decision by the RO in Newark, New Jersey denied the Veteran's claim for entitlement to service connection for a left elbow disability and continued the prior assignment of a noncompensable rating for myalgia of the back. An April 2012 rating decision denied the Veteran's claim for entitlement to a TDIU. Finally, an August 2015 rating decision by the RO in Philadelphia, Pennsylvania awarded the Veteran an initial disability rating of 50 percent for MDD, effective July 14, 2015. Jurisdiction of this case has since been returned to the RO in Newark, New Jersey.  

With regard to the Veteran's back claim, a November 2005 rating decision awarded the Veteran a 10 percent disability rating, effective October 11, 2003, for lumbar strain previously rated as myalgia of the back. This assignment was affirmed in a May 2010 Board decision. However, a February 2011 decision by the Court of Appeals for Veterans Claims (Court) remanded the matter, to allow the Veteran to submit additional evidence on his behalf. Such instructions were reiterated by the Board in a November 2011 remand. During the course of such development, a subsequent March 2013 rating decision awarded the Veteran a 20 percent rating, effective March 28, 2012. A following December 2013 rating decision altered the Veteran's disability ratings to 40 percent from July 22, 2010, and 20 percent from March 28, 2012. As these ratings are less than the maximum benefit available, and the Veteran has not indicated satisfaction therewith, the appeal remains pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).

Further, the Veteran testified at a Travel Board hearing in September 2007. The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707  (2015). In September 2016, the Veteran was notified that the VLJ who presided over his hearing was no longer employed at the Board, and offered a hearing before a different VLJ. In October 2016, the Veteran indicated that he did not wish to appear at another Board hearing, and asked that his case be considered on the evidence of record. As such, the Board has reassigned the case to the undersigned VLJ and will proceed with the matters on appeal.

Additionally, the Veteran has been represented by multiple Veterans Service Organizations and private attorneys throughout the pendency of this appeal. A veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2015). However, only one veterans service organization, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim. 38 C.F.R. § 14.631(e)(1) (2015). A power of attorney may be revoked at any time, and unless a veteran specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney. 38 C.F.R. § 14.631(f)(1) (2015). Here, the Veteran's most recent VA Form 21-22a, dated July 2015, appoints John P. Dorrity of the Ocean County Veterans Service Bureau as the Veteran's current representative. As such, all previous powers of attorney are hereby revoked.    

In February 2016, the Veteran submitted the following claims: (1) Entitlement to service connection for multiple myeloma, to include as due to in-service water contamination at Camp Lejeune; and (2) entitlement to a disability rating in excess of 30 percent for irritable bowel syndrome, to include diverticular disease and hemorrhoids. However, neither of these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ). As such, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a left elbow disability, entitlement to an initial evaluation in excess of 50 percent for MDD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the period of October 11, 2003 to April 16, 2006, the Veteran's lumbar strain was productive of mild lower back pain and forward flexion between 60 and 85 degrees, but not of muscle spasms, guarding, or incapacitating episodes. 

2. For the period of April 17, 2006 to July 21, 2010, the Veteran's lumbar strain was productive of moderate lower back pain and forward flexion limited to 30 degrees. 

3. For the period of July 22, 2010 to March 27, 2012, the Veteran's lumbar strain was productive of moderate lower back pain and forward flexion limited to 30 degrees, but not of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes. 

4. For the period of March 28, 2012 to the present, the Veteran's lumbar strain was productive of mild to moderate lower back pain and forward flexion greater than 30 and less than 60 degrees.


CONCLUSIONS OF LAW

1. For the period of October 11, 2003 to April 16, 2006, the criteria for a disability rating in excess of 10 percent for lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5237 (2015).

2. For the period of April 17, 2006 to July 21, 2010, the criteria for a disability rating of 40 percent, but not higher, for lumbar strain have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5237 (2015).

3. For the period of July 22, 2010 to March 27, 2012, the criteria for a disability rating in excess of 40 percent for lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5237 (2015).

4. For the period of March 28, 2012 to the present, the criteria for a disability rating in excess of 20 percent for lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In an April 2004 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. This letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service, VA, and private treatment records. Further, the Veteran underwent relevant VA examinations in April 2004, October 2005, and March 2012. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, the Veteran was afforded a Travel Board hearing before a VLJ in September 2007, during which the Veteran and his representative presented oral arguments in support of his claim. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issue on appeal and asked the Veteran specific questions concerning his disability and the impact thereof. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim. Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.



Stegall Considerations

This matter was most recently remanded by the Board in November 2011 to allow for additional development. At that time, the RO was instructed to notify the Veteran regarding his right to submit additional evidence; obtain the Veteran's Social Security Administration (SSA) records; (3) readjudicate the claim on appeal; and (4) issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.

A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). Here, the Veteran was informed of his right to submit additional evidence in December 2011. Further, the Veteran's SSA records have been obtained and associated with the claims file. Subsequent SSOCs dated March 2013 and December 2013 addressing the Veteran's claim were issued, and the matter has since been returned to the Board for appellate consideration. 

As such, the Board finds that the AOJ substantially complied with the prior remand orders. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Accordingly, the Board will now review the merits of the Veteran's claim.

Increased Ratings

The Veteran is currently seeking increased ratings for his lumbar strain, currently rated as 10 percent disabling from October 11, 2003; 40 percent disabling from July 22, 2010; and 20 percent disabling from March 28, 2012.

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran's spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2015). Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2015). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2015).

Under the general rating formula for diseases and injuries of the lumbar spine, ratings are assigned as follows: 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table) (2015).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation. A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247 (2015).

Additionally, Diagnostic Code 5003 provides that evaluation of degenerative  arthritis shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. If this results in a noncompensable evaluation, a 10 percent evaluation is assigned for each major joint or group of minor joints affected. In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). Here, the Board notes that the evidence of record is indicative of arthritis. However, the Veteran has been awarded a compensable disability rating for his lower back disability during all stages of the appeal period, such that the provisions of  Diagnostic Code 5003 do not provide him with an avenue to an increased disability rating at any time. 

The Board will now review the evidence of record against the criteria set forth above. As the Veteran's claim is divided into three distinct periods of times, the Board will address each period in turn.

Before doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

October 11, 2003 to July 21, 2010

At the outset, the Board notes that the claims file contains private treatment records indicating the Veteran's participation in a short-term physical therapy program from November 2003 to December 2003. However, said program was intended to treat the Veteran's cervical strain only, for which the Veteran is already rated and which is not an issue currently on appeal. As such, these records are not indicative of the severity of the Veteran's lumbar strain during this timeframe. Similarly, subsequent treatment records addressing the Veteran's cervical spine disability will not be included in the Board's discussion of his lumbar spine claim. 

However, the Veteran's lumbar spine was examined during an April 2004 VA examination. At that time, the Veteran's lumbar spine was hypolordotic on inspection. No significant lumbosacral paraspinal tenderness, spasms, or guarding was noted, and there was no evidence of additional postural abnormalities. Range of motion testing yielded the following results: flexion to 90 degrees; extension to 30 degrees; bilateral flexion to 30 degrees; and bilateral rotation to 30 degrees. There was no painful range of motion. Motor strength for the bilateral lower extremities was rated as a five out of five for hip flexors, knee flexors, extensors, and ankle plantar and dorsiflexors. Sensation was intact to all dermatomes tested in the bilateral lower extremities, and muscle stretch reflexes were rated as a 2+ out of four for the bilateral quadriceps and Achilles tendon. Straight leg raise was negative, and there were no nonorganic physical signs. Additionally, there was no evidence of myalgia for the mid-to-low back region. 

VA treatment records spanning December 2004 to July 2010 indicate the Veteran's ongoing reports of mild back pain. In December 2004, the Veteran's spinal curvature was normal, and no scoliosis, kyphosis, or tenderness was present. In January 2010, the Veteran's reported achy and throbbing back pain and his ongoing participation in physical therapy. 

The Veteran underwent additional VA spinal examination in October 2005. At that time, the Veteran reported mid-dorsal pain that was non-radiating, mostly localized and intermittent in nature, and rated as a five to six out of ten. In further describing his symptoms, the Veteran noted that he did not experience any real lower back pain, other than occasional pain that shoots down his right buttock region. The Veteran noted no interfere with daily activities or his employment. No flare-ups or problems upon repetitive use was noted. Instead, the Veteran reported problems mostly associated with weight gain. Upon examination, no axial tenderness or cellulitis was noted. Straight leg test was negative. Range of motion testing indicated that the Veteran was able to flex to 90 degrees, extend to 20 degrees, right side bend to 20 degrees, left side bend to 20 degrees, rotate right to 20 degrees, and rotate left to 20 degrees. Pain during range of motion testing was not reported. Upon repetitive use, there was no additional loss due to fatigue, weakness, pain, or lack of endurance. As such, the Veteran was diagnosed with mild, chronic mid-dorsal pain and lumbar sprain/strain at that time. 

The Veteran provided additional testimony regarding his disability during the September 2007 Travel Board hearing. At that time, the Veteran reported a severe exacerbation of his disability during his estimated five-hour commute, such that he had difficulty walking until the numbness wore off. During work hours, the Veteran required the use of lumbar support tools. Further, as a result of his disabilities, the Veteran had lost an estimated eight and a half months of work since January 2004. Additionally, the Veteran reported his monthly participation in physical therapy to assist with managing his symptoms. 

An October 2007 private treatment letter notes the Veteran's ongoing treatment for lower back degenerative disc disease (DDD) and degenerative joint disease (DJD) since January 2005. Said letter indicates that the Veteran was treated approximately eight to twelve times a year for related pain and spasms. Accompanying treatment notes include April 2006 range of motion testing, which yielded the following results: forward flexion to 30 degrees; extension to 10 degrees; right lateral flexion to 9 degrees; left lateral flexion to 5 degrees; and left and right rotation to 10 degrees. At that time, the Veteran reported the sudden onset of severe lower back pain with no specific trigger, although a correlation to the Veteran's recent participation in swimming was noted. The pain was described as constant, sharp, spasming, and burning, and was rated as a seven out of ten. Standing and walking exacerbated said pain, while inactivity alleviated it. Said pain additionally extended down the Veteran's right leg. A later July 2007 MRI that revealed evidence of disc bulges at L4-5 and L5-S1, with a small disc herniation to the right of the midline at L5-S1. 

In considering the frequency, severity, and duration of the Veteran's symptoms, the Board finds that staged ratings are appropriate for the period of October 11, 2003 to July 21, 2010. 

First, the Board finds that an increased rating is not warranted for the period of October 11, 2003 to April 16, 2006. During this time, the Veteran's lower back disability primarily manifested through mild pain that was properly managed through ongoing participation in physical therapy. Although said lower back pain resulted in some limitation of motion, the Veteran was typically able to flex between 60 and 90 degrees, and no pain upon movement or additional limitation of motion upon repeated use were noted. Additionally, the evidence of record is entirely silent for complaints of muscle spasms, guarding, or incapacitating episodes. Accordingly, the Veteran did not experience any noted functional impairment as a result of his disability during this time. As such, the Board finds that the Veteran's symptoms from October 11, 2003 to April 16, 2006 are most properly embodied in the criteria for a 10 percent disability rating.

However, a private treatment record dated April 17, 2006 indicates a significant worsening of the Veteran's disability sufficient to justify the assignment of a 40 percent disability rating. At that time, the Veteran described the sudden onset of severe lower back pain radiating into his legs and buttocks. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Said pain was described as sharp, spasming, and burning, and the Veteran rated his pain as a seven out of ten. As a result, the Veteran experienced a noted increase in his limitation of motion at that time, such that his forward flexion was limited to 30 degrees. Although subsequent treatment records are sparse, VA treatment notes dated January 2010 seemingly indicate that the Veteran continued to experience moderate lower back pain at that time, which was classified as achy and throbbing and necessitated his ongoing and frequent participation in physical therapy. Said symptoms also directly impacted the Veteran's employment, causing significant interference and necessitating nearly nine months of sick leave in recent years. As such, the Board finds that the Veteran's disability picture from April 17, 2006 to July 21, 2010 is most properly embodied in the rating criteria for a 40 percent disability rating.

July 22, 2010 to March 27, 2012

VA treatment records dated July 2010 to November 2010 indicate the Veteran's reports of chronic lower back pain and participation in physical therapy to assist with managing his symptoms. Accompanying treatment notes indicate that ankylosing spondylosis was not likely, despite extreme lack of range of motion. In July 2010, the Veteran rated his back pain as a three to five out of ten. Physical examination revealed painful and limited flexion to 30 degrees, extension to 15 degrees, side bending to 20 degrees bilaterally, and rotation to 25 degrees bilaterally. In August 2010, the Veteran rated his pain as a four out of ten, with no lower back pain upon rest during physical therapy. 

Additionally, two witness statements submitted in August 2010 address the impact of the Veteran's ongoing lower back pain on his employability. These statements indicate that the Veteran was employed in the print pool of a tech company, where employees were required to lift heavy boxes of paper, weighing between 18 to 60 pounds each, approximately 25 to 40 times per shift. However, the Veteran was prohibited by his doctor from lifting weights more than 10 to 15 pounds. As such, the Veteran required special accommodations for his disability, such that other employees picked up the heavier boxes on his behalf and allowed the Veteran to monitor the console rather than loading stock. Additionally, the Veteran described ongoing back pain during this time, which was significantly exacerbated by his notable commute via bus.  

The Veteran also applied for SSA benefits during this time. His application for benefits indicates that the Veteran stopped working in August 2010 due to his combined disabilities, including a lower back injury. In an accompanying November 2010 report, moderate symptoms, moderate physical function, and mild radiating pain due to degeneration of lumbar spine were reported. Accompanying notes articulated a treatment history of cervicobrachial syndrome, cervical radiculopathy, ruptured muscles, thoracolumbar neuritis, pain in thoracic spine, lumbar and cervical degenerative disc disease, and muscle spasm. The following impairments were thus noted: ability to lift and carry limited to 15 pounds, ability to stand/walk limited to two hours per day, and ability to sit limited to less than six hours per day. The Veteran was able to walk at a reasonable pace, and did not require the use of an assistive device.

Upon consideration of the above, the Board finds that an increased rating is not warranted for the period of July 22, 2010 to March 27, 2012. For the Veteran to be awarded an increased rating, the record would need to contain evidence of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes totaling six weeks during the past 12 months. However, no such evidence is of record. Instead, the available treatment records indicate that the Veteran experienced moderate lower back pain and limitation of motion, including flexion to 30 degrees, during this time. As such, the Board finds that the Veteran's current assignment of a 40 percent disability rating for the period of July 22, 2010 to March 27, 2012 adequately embodies the full scope of his disability picture during this timeframe, such that an increased rating is not warranted.

March 28, 2012 to the Present

The Veteran underwent VA spine examination on March 28, 2012 and was diagnosed with lumbar strain at that time. Range of motion testing yielded the following results: flexion to 50 degrees; extension to 10 degrees; right and left lateral flexion to 20 degrees; and right and left lateral rotation to 20 degrees. No objective evidence of painful motion was reported. Further, the Veteran was able to perform repetitive use testing, which yielded the same set of results and upon which no additional limitation was noted. Functional loss was noted, such that the Veteran was limited from lifting heavy objects. However, the Veteran's disability was not noted to impact his ability to perform sedentary work. Contributing factors were identified as less movement than normal and pain upon movement with heavy lifting. No flare-ups impacting the function of the thoracolumbar spine were reported. Additionally, the following symptoms were explicitly denied: localized tenderness or pain to palpation; guarding or muscle spasms; and evidence of radiculopathy. Straight leg testing yielded negative results, and no other neurologic abnormalities were noted. Additionally, no IVDS of the thoracolumbar spine or resulting incapacitating episodes were reported, and the use of an assistive device was explicitly denied. 

VA treatment records spanning March 2014 to August 2015 include the Veteran's reports of chronic back pain and stiffness, and his participation in monthly massage therapy to assist with managing his symptoms. During this timeframe, the Veteran typically rated his lower back pain as a five or six out of ten. The pain was commonly qualified as continuous, unpredictable, dull, aching, sharp, burning, and electric shock. Exacerbating factors were identified as position changes, activities, and weather changes, such that the impact of pain on the Veteran's quality of life ranged from moderate to severe. 
Upon consideration of the above, the Board finds that an increased rating is not warranted for the period of March 28, 2012 to the present. Here, the evidence of record indicates an improvement of the Veteran's lower back disability, such that he exhibited forward flexion to 50 degrees upon examination in March 2012. The accompanying VA examination specifically denies the existence of any additional symptoms giving rise to an increased rating, including unfavorable ankylosis of the thoracolumbar spine or a history of incapacitating episodes. No pain upon movement or additional limitation of motion upon repeated use were noted, such that the Veteran experienced only moderate impairment as a result of his disability. Additionally, the Veteran's symptoms were properly managed through his ongoing participation in physical therapy during this time. The noted improvement to the Veteran's disability seemingly extends to the conclusion of this rating period, such that the Board finds that the record does not support the assignment of a disability rating in excess of 20 percent for the period of March 28, 2012 to the present.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for any of the rating periods on appeal. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate. Id. at 115. In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization. Id. at 115-16. If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is considered adequate and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate during any of the rating periods on appeal. The full scope of the Veteran's symptoms, including mild to moderate lower back pain, limitation of motion, and the limited ability to lift heavy objects, has been properly accounted for, and the criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology during each rating period. Further, the Board observes that higher schedular ratings are available for the Veteran's disability. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations. As such, the schedular evaluations are adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).


ORDER

For the period of October 11, 2003 to April 16, 2006, entitlement to a disability rating in excess of 10 percent for lumbar strain is denied.

For the period of April 17, 2006 to July 21, 2010, entitlement to a disability rating of 40 percent, but no higher, for lumbar strain is granted.

For the period of July 22, 2010 to March 27, 2012, entitlement to a disability rating in excess of 40 percent for lumbar strain is denied.

For the period of March 28, 2012 to the present, entitlement to a disability rating in excess of 20 percent for lumbar strain is denied.


REMAND

There are three additional issues before the Board, to include: (1) Entitlement to service connection for a left elbow disability; (2) entitlement to an initial evaluation in excess of 50 percent for MDD; and (3) entitlement to a TDIU. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

For the sake of simplicity, the Board will address each issue in turn. 

Left Elbow

In May 2010, the Board remanded the issue of entitlement to service connection for a left elbow disability. At that time, the RO was instructed to confirm the Veteran's dates of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA); schedule the Veteran for a new VA orthopedic examination to assess the nature and etiology of his claimed left elbow disability; readjudicate the claim; and issue a Supplemental Statement of the Case (SSOC) if the claim remained denied. 

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). This imposes upon VA a concomitant duty to ensure compliance with the terms of a remand. 

Here, it would appear that the RO placed requests through the Personal Information Exchange System (PIES) and Defense Personnel Records Information System (DPRIS) to confirm the Veteran's dates of service. However, no subsequent development was undertaken, such that the Veteran was not scheduled for a VA orthopedic examination and no SSOC pertaining to readjudication of this claim was issued. Review of the claims file does not indicate that the Veteran attempted to withdraw this claim at any time, such that the matter remains pending.

Accordingly, the Board finds that another remand is required at this time to ensure compliance with its May 2010 directives. See Stegall v. West, 11 Vet. App. 268 (1998).

MDD

With regard to the Veteran's psychiatric claim, an August 2015 rating decision awarded the Veteran a 50 percent disability rating for MDD, effective July 14, 2015. The Veteran submitted a timely Notice of Disagreement in February 2016, contending that an initial rating of 70 percent was warranted. See 38 C.F.R. § 20.201 (2015); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002). However, the RO has not yet issued a Statement of the Case (SOC) addressing this claim. Accordingly, a remand is required such that requisite SOC may be issued at this time. See Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

Finally, the Board is unable to properly review the Veteran's TDIU claim at this time. Here, the Veteran has asserted that he is unable to obtain and maintain any form of substantially gainful employment due to the combined impact of his service-connected disabilities. As such, determination of the above issues will directly impact the Veteran's TDIU claim, such that the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994). As such, remand of the above claims necessitates remand of the TDIU claim, as well, such that the full scope of the Veteran's service-connected disabilities may be considered in analyzing entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to assess the nature and etiology of the claimed left elbow disability. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. Any medically indicated special tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

In scheduling this examination, the Board draws attention to a July 2016 treatment letter submitted by the Veteran's doctor, which indicates that the Veteran's immune system is currently too compromised as to enable his participation in a VA examination. In a lay statement submitted that same month, the Veteran expresses his willingness to participate in a VA examination upon approval from his doctor, in an estimated six to nine months. Thus before scheduling the Veteran for a new VA orthopedic examination, the RO is instructed to contact the Veteran to determine his ability to attend and to discern an appropriate timeline for scheduling this matter.

Based on the physical examination and review of the claims file, to include the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements regarding in-service injuries and his symptomatology since service, the examiner should then address the following:

a. Is it at least as likely as not (50 percent probability or more) the Veteran's left elbow disability began in service, was caused by service, or is otherwise related to service, to include the Veteran's reported November 1996 and August 2003 injuries? 

b. Address the functional effects that the Veteran's combined service-connected disabilities have on his ability to secure or follow a substantially gainful occupation. When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2. Readjudicate the claim of entitlement to an initial evaluation in excess of 50 percent for MDD. If the benefit sought is not granted, issue an SOC. The Veteran should be advised that a timely substantive appeal must be filed to vest the Board with jurisdiction over the issue. 38 C.F.R. § 20.202 (2015). If the Veteran perfects an appeal, return the case to the Board for appellate review.

3. Further readjudicate the remaining claims on appeal (specifically, the left elbow and TDIU claims). If either benefit sought remains denied, issue an SSOC to the Veteran and his representative and provide an appropriate period for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


